UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 2) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52792 SUSPECT DETECTION SYSTEMS INC. (Exact name of small business issuer as specified in its charter) Delaware 98-0511645 (State of incorporation) (IRS Employer ID Number) 150 West 56th Street, Suite 4005,New York, NY 10019 (Address of principal executive offices) (212) 977-4126 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of November 15, 2010, 74,055,493 shares of common stock, par value $0.0001 per share, were issued and outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements F-1 – F-33 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4(T). Controls and Procedures 8 PART II Item 1. Legal Proceedings 9 Item IA. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 10 Item 4. Removed and Reserved 10 Item 5. Other Information 10 Item 6. Exhibits 10 EXPLANATORY NOTE TO AMENDMENT NO. 2 ON FORM 10-Q/A Suspect Detection Systems, Inc. (the “Company”) is filing this Amendment No. 2 (this “Amendment No.2”) to its Quarterly Report on Form 10-Q for the quarter ended September 30, 2010, which was originally filed with the Securities and Exchange Commission (“Commission”) on November 15, 2010, as amended by Amendment No.1 to Form 10-Q filed with the Commission on February 3, 2011 (the “Original Report”), to reflect the restatement of the Company’s financial statements for the period ended September 30, 2010 and 2009 and the financial statements for the fiscal year ended December 31, 2010. As more fully described in Note no. 4 (Restatement) to the consolidated financial statements, the adjustments principally relate to errors identified in the Company’s accounting pursuant to comments received from the Commission to our Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2009 and to include additional changes in presentation of certain accounts in the financial statements. The following items of the Original Report have been modified or revised in this Amendment No. 2 to reflect the restatement: • Part I, Item 1. Financial Statements • Part I, Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations • Part I, Item 4T. Controls and Procedures • Part II, Item 6. Exhibits This Amendment No. 2 does not modify or update disclosures presented in the Original Report, except as required to reflect the effects of the restatement. Except for disclosures affected by the restatement, Amendment No. 2 speaks as of the original filing date of the Original Report on November 15, 2010and does not modify or update disclosures in the Original Report, including the nature and character of such disclosures, to reflect events occurring or items discovered after the filing date of the Original Report. Accordingly, this Amendment No. 2 should be read in conjunction with the Company’s filings made with the Securities and Exchange Commission subsequent to the Original Report, including any amendments to those filings. PART I FINANCIAL INFORMATION Item 1.Financial Statements. SUSPECT DETECTION SYSTEMS INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS (RESTATED) SEPTEMBER 30, 2010, AND 2009 (Unaudited) Restated Consolidated Financial Statements- Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 F-1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009(unaudited) F-3 Consolidated Statements of Cash Flows for Nine Months Ended September 30, 2010 and 2009 F-4 Notes to Consolidated Financial Statements September 30, 2010 and 2009 F-6 SUSPECT DECTECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS U.S. dollars ASSETS September 30, December 31, Unaudited Audited Restated Restated Current Assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable - Inventory Prepaid expenses and other receivables Total current assets Property and Equipment: Computer and other equipment Less - Accumulated depreciation ) ) Property and equipment, net Other Assets: Severance pay fund Long term deposit Goodwill Total other assets Total Assets $ $ The accompanying notes to consolidated financial statements are an integral part of these consolidated statements. F-1 SUSPECT DECTECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS U.S. dollars LIABILITIES AND STOCKHOLDERS' EQUITY September 30, December 31, Unaudited Audited Restated Restated Current Liabilities: Accounts payable - Trade $ $ Accrued liabilities Advances from customers Deferred revenues Due to related parties Total current liabilities Long-term Debt: Accrued severance pay Total liabilities Commitments and Contingencies Stockholders' Equity: Common stock, par value $0.0001 per share 250,000,000 shares authorized; 74,055,493 and71,822,893 shares issued andoutstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Common stock subscribed - Accumulated (deficit) ) ) Less - Noncontrolling interest Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes to consolidated financial statements are an integral part of these consolidated statements. F-2 SUSPECT DECTECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) U.S. dollars Threemonthsended September 30, Nine monthsended September 30, Restated Restated Restated Restated Revenues, net $ Cost of Goods Sold Gross Profit Expenses: Research and development Selling, general and administrative Total operating expenses (Loss) from Operations ) Interest (expense), net ) Net (loss) Net loss (income) Attributable to Noncontrolling Interest ) Net (loss) attributable to Suspect Detection Systems Inc. $ ) $ ) $ ) $ ) (Loss) Per Common Share: (Loss) per common share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes to consolidated financial statements are an integral part of these consolidated statements. F-3 SUSPECT DECTECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) U.S. dollars Ninemonthsended September 30, Restated Restated Operating Activities: Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Common stock issued for officers' compensation Stock options issued to directors - Stock options issued to agents Stock warrants issued to a consultant Common stock issued for consulting services Depreciation Changes in Assets and Liabilities- Inventory ) Prepaid expenses and other receivables ) Accounts payable - Trade Accrued liabilities Advances from customers ) ) Deferred revenues - Due to related parties Accrued severance pay ) ) Net Cash (Used in) Operating Activities ) ) Investing Activities: Cash acquired in business combination (b) - Increase in restricted cash ) - Long term deposit ) Increase in severance pay fund ) - Purchases of Property and Equipment ) ) Net Cash Provided by (Used in) Investing Activities ) Financing Activities: Issuance of common stock for cash Net Cash Provided by Financing Activities The accompanying notes to consolidated financial statements are an integral part of these consolidated statements. F-4 SUSPECT DECTECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) U.S. dollars Ninemonthsended September 30, Restated Restated Net Increase (Decrease) in Cash ) Cash and Cash Equivalents - Beginning of Period Cash and Cash Equivalents - End of Period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $
